Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-40/21/33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9989633. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.

The application Double patented 9989633
Claim 1
The immediate application 16941356
Claim 39-40/21/33
1. A device comprising: a transceiver to transmit to or receive, from another device, radio frequency (RF) signals via a plurality of antenna elements;
A wireless device, comprising:
a receiver configured to receive from another wireless device, radio frequency 
(RF) signals; and 

2. a processor coupled to the transceiver, the processor to execute a multi-angle source-tracking tool configured to determine and store a set of angle 


and a set of confidence measurements, wherein each of the set of confidence measurements indicates a confidence of an angle-estimation value of the set of angle-estimation values.


Regarding 1, a receiver is part of a transceiver.
Regarding 2, determining a set of angle­estimation is executing a multi-angle source-tracking
Regarding 3, determining a set of confidence measurements, wherein each of the set of confidence measurements indicates a confidence of an angle-estimation value of the set of angle-estimation values is a broader claim of patented claim 1 but the same claim if claim 40 is considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26-27, 32-35, 37 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Silverstaein (5262789).

a receiver configured to receive from another wireless device, (phased array source identification receives signals from remote sources and determines direction of arrival angles, Abstract) radio frequency (RF) signals; and 
a processor (DOA processor 80 in Fig. 1, col. 5, lines 56-62)(DOA processor 80 employs a conventional DOA estimation techniques such as, for example, MUSIC, Root MUSIC, or ESPRIT to determine the direction of arrival from the number of sources d and the eigenvalues and eigenvectors. DOA processor 80 estimates the DOA angles by finding the d specific array manifold vectors that are most orthogonal to the noise subspace) configured to determine, based on the RF signals, a set of angle­estimation values of an angle between a plurality of antenna elements of one of the wireless devices and an antenna element of the other of the wireless devices , and a set of confidence measurements, wherein each of the set of confidence measurements indicates a confidence of an angle-estimation value of the set of angle-estimation values (finding an array manifold vectors most orthogonal to the noise subspace is and indication of confidence measurements).
Regarding claims 22-23, Silverstaein discloses wherein the determining the set of angle­estimation values includes determining the set of angle-estimation values of the angle between the plurality of antenna elements (the phased array system receives from remote sources can be interchangeable process between sources and identification system) of the second device and the antenna element of the first device.
Regarding claims 24, 35, Silverstaein discloses wherein the using of the receiver of the first device includes using a first integrated circuit chip to implement the receiver, wherein the receiver is disposed on the first integrated circuit chip and the using of the processor of the first device includes using a second 
Regarding claim 26, Silverstaein discloses further comprising using the processor, determining an overall confidence measurement from the set of confidence measurements (For a finite number of snapshots, the source array manifold vectors are only approximately orthogonal to the noise subspace, col. 5, lines 53-55)(a finite number of snapshots implies an overall confidence measurements is determined with higher confidence).
Regarding claim 27, Silverstaein discloses wherein the using of the processor comprises executing a multi-angle source-tracking tool to determine the set of angle-estimation values of the angle between the plurality of antenna elements and the antenna element and the set of confidence measurements (d specific array manifold vectors that are most orthogonal to the noise subspace is the higher confidence DOA angles)(col. 5, lines 49-68).
Regarding claim 32, 37, Silverstaein discloses wherein the determining the set of angle­estimation values and the set of confidence measurements comprises performing a source-tracking algorithm comprising at least one of a Generalized Cross Correlation (GCC) based algorithm, a Generalized Cross Correlation with Phase Transform (GCC­PHAT) algorithm, and a MUltiple Signal Classification (MUSIC) algorithm (MUSIC, Root MUSIC, or ESPRIT to determine the direction of arrival, col. 5, lines 57-58).
Regarding claim 34, Silverstaein discloses wherein the first wireless device comprises the processor and the plurality of antenna elements (see Fig. 1).

Allowable Subject Matter
Claims 25, 28-31, 36, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov